EXECUTION COPY

Separation Agreement and Mutual General Release and Waiver
THIS SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE AND WAIVER (this “Release”)
is entered into as of the date this Release is executed by Thomas Dowd (the
“Executive”), as set forth on the signature page attached to this Release, in
favor of GNC Holdings, Inc., a Delaware corporation (“Holdings”) and General
Nutrition Centers, Inc., a Delaware corporation (the “Company,” and together
with Holdings, referred to herein as “GNC”), and, effective as of the Release
Effective Date (as defined below), by GNC in favor of the Executive and the
Releasors (as defined below). Unless otherwise expressly stated in this Release,
all capitalized terms used in this Release but not otherwise defined shall have
the meaning set forth in that certain Employment Agreement, dated as of February
29, 2012, by and between the Company and the Executive (the “Employment
Agreement”), and for the avoidance of doubt, this Release constitutes the
“Release” defined in Section 4.3(d) of the Employment Agreement.
1.    Confirmation of Termination. The Executive’s employment with the Company
is terminated as of September 10, 2014 (the “Separation Date”). The Executive
acknowledges that the Separation Date is the termination date of his employment
for purposes of participation in and coverage under all compensation and benefit
plans and programs sponsored by or through the Company or any of its Affiliates,
as applicable. The Executive acknowledges and agrees that GNC shall not have any
obligation to rehire the Executive, nor shall GNC have any obligation to
consider him for employment, after the Separation Date. The Executive agrees
that he will not seek employment with GNC at any time in the future.
2.    Resignation. Effective as of the Separation Date, the Executive hereby
resigns as an officer of the Company and all of its Affiliates, as applicable,
and from any such positions held with any other entities at the direction of, or
as a result of the Executive’s affiliation with, the Company or any of its
Affiliates. In addition, the Executive hereby agrees and acknowledges that the
Separation Date shall be the date of his termination from all other offices,
positions, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, Holdings or any of its Affiliates. As of the Separation
Date, the Executive shall remove from his accounts on any social media platform
(including, but not limited to, Twitter, Facebook, and LinkedIn) any indication
that he is currently affiliated with GNC and any marks, logos or images
associated with GNC or any GNC brand.
3.    Separation Benefits. Assuming that the Executive executes this Release and
does not revoke it within the time specified in Section 11 below, then, subject
to Section 10 below and the conditions of Section 4.3(c)(vii) of the Employment
Agreement, the Executive will be entitled to certain specified payments and
benefits (subject to taxes and all applicable withholding requirements), the
amounts of which, and the timing of payment of which, are (notwithstanding any
provisions of the Employment Agreement to the contrary) in all events as set
forth in the attached Exhibit A to this Release, in full satisfaction of all
obligations of Holdings, the Company, and any of their Affiliates to the
Executive pursuant to the Employment Agreement or otherwise (the “Separation
Benefits”).

W/2377915v8
    
1

--------------------------------------------------------------------------------

EXECUTION COPY



4.    General Release and Waiver.
(a)    In consideration of the Separation Benefits, and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Executive
for himself and for his heirs, executors, administrators, trustees, legal
representatives and assigns (collectively, the “Releasors”), hereby releases,
remises, and acquits GNC, and each of the Company Parties (as defined in the
Employment Agreement, the singular of which, as used in the Employment Agreement
and herein, shall be referred to as a “Company Party”) and all of their
respective past, present, and future subsidiaries, divisions, affiliates and
related business entities, any of their successors and assigns, assets, employee
benefit plans or funds, and any of its or their respective past, present, and/or
future directors, officers, employees, fiduciaries, agents, trustees,
administrators, managers, supervisors, shareholders, investors, legal counsel
and any other representatives acting on behalf of the Company or any Company
Party (each a “Releasee”) from any and all claims, known or unknown, matured or
unmatured, which the Releasors have or may have against any Releasee arising on
or prior to the date of this Release and any and all liability which any such
Releasee may have to the Executive, whether denominated claims, demands, causes
of action, obligations, damages or liabilities arising from any and all bases,
however denominated (collectively “Claims”), including but not limited to the
Age Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
as amended, the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Equal Pay Act, as amended, the Immigration Reform and Control Act of 1986, as
amended, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Sarbanes-Oxley Act of 2002, as amended, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Pennsylvania
Business Corporation Law and/or Delaware General Corporation Law, each as
applicable and as amended, the Pennsylvania Human Relations Act, as amended, the
Pennsylvania Equal Pay Law, as amended, or any other Federal, state, or local
securities, employment or other law, any common law, public policy, contract
(whether oral or written, express or implied), except as expressly excluded
below, or tort law, and any other local, state or Federal law, regulation or
ordinance having any bearing whatsoever on the terms and conditions of the
Executive’s employment and/or the cessation thereof.
(b)    Notwithstanding the foregoing, this Release shall not apply to: (i) the
Company’s obligations to provide the Executive with the severance payments and
benefits to which the Executive is entitled under this Release, as set forth in
Exhibit A to this Release, in accordance with its terms and conditions; (ii) the
Company’s and/or its insurers’ obligation(s) to provide the Executive
indemnification, defense, advancement or reimbursement of expenses to which the
Executive is or would be entitled under applicable public law, the Company’s
indemnification pursuant to any provisions of the Company’s, Holdings’, or any
of their respective Affiliates’ certificate of incorporation, bylaws, or other
governing documents, any contract, or any directors and officers liability
insurance policies maintained by or for the benefit of any of the foregoing;
(iii) any vested, nonforfeitable benefits to which the Executive may be

W/2377915v8
2

--------------------------------------------------------------------------------

EXECUTION COPY

entitled pursuant to any “employee pension benefit plan” (as such term is
defined under ERISA) or the Plan (and the individual grant agreements applicable
to the Executive thereunder) maintained by the Company from time to time during
the period of the Executive’s employment with the Company in which the Executive
has participated and under which the Executive has accrued and become vested in
any benefits; or (iv) claims for compensation for injuries that are subject to
and compensable solely under the Workers Compensation Law (all items referenced
in clauses (i) through (iv) herein, collectively, “Excluded Claims”). This
Release covers any and all claims arising from or relating to the Executive’s
employment relationship with the Company and all other of the Executive’s
service relationships with Holdings and each of its Affiliates, including as a
result of the termination of such relationships. The Executive further agrees,
promises and covenants that, to the maximum extent permitted by law neither the
Executive, nor any person, organization, or other entity acting on the
Executive’s behalf has filed or will file, charged or will charge, claimed or
will claim, sued or will sue, or caused or will cause or permitted or will
permit to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary or other relief) against the
Releasees with respect to any Claims other than Excluded Claims. This Release
covers any relief, no matter how denominated, including, but not limited to,
injunctive relief, wages, back pay, front pay, compensatory damages, or punitive
damages.
5.    Continuing Executive Covenants; Non-Disparagement.
(a)    GNC hereby agrees that, for purposes of Section 5.3(b)(i) and (ii) of the
Employment Agreement, and in lieu of anything contrary contained therein, the
term “Restricted Period” shall mean the consecutive 180-day period following the
Separation Date. . Except as expressly modified by this Section 5(a), the
Executive acknowledges and agrees that he is and shall remain subject to the
obligations and restrictions of Section 5 of the Employment Agreement, which
shall remain in full force and effect for the periods set forth therein.
(b)    The Executive acknowledges and agrees that he is and shall remain subject
to the obligations and restrictions applicable to the Executive after the
Separation Date under Section 7 of the Employment Agreement , and the Company
agrees and warrants that for so long as the Executive abides by such obligations
and restrictions: (i) the Company agrees to provide to the Executive a draft of
any public disclosure document (whether on Form 8-K or otherwise) that the
Company intends to file regarding the Executive’s termination and resignation,
and to discuss any objection thereto with the Executive’s legal counsel; and
(ii) the members of the Board, the chief executive officer, and the General
Counsel of Holdings, in each case in the scope of their agency as, or in their
capacity as, representatives of Holdings and its Affiliates, shall not make any
statements, comments or communications in any form, oral, written or electronic
to any Media or any customer, client or supplier of the Company or any of its
Affiliates, which would disparage the Executive; provided, however, that the
terms of this Section 5(b) shall not apply to (x) any communications between GNC
and, as applicable, GNC’s attorneys or other persons with whom communications
would be subject to a claim of privilege existing under common law, statute or
rule of procedure, and (y) any documents required to be filed by GNC with the
Securities and Exchange Commission, provided that such disclosure is limited to
only that which is required to be disclosed. The terms of this Section 5(b)
shall also

W/2377915v8
3

--------------------------------------------------------------------------------

EXECUTION COPY

not apply to communications made by Holdings or any of its Affiliates (including
any individuals referenced in clause (ii) hereof) pursuant to a legal obligation
of Holdings or any of its Affiliates, or that is otherwise required by the
applicable rules of any national exchange on which the securities of Holdings or
any Affiliate thereof is traded, that is or may be disparaging of the Executive;
provided that the Company shall use reasonable best efforts to notify the
Executive of such required disclosure in advance of being required to make such
disclosure, in order to allow the Executive the opportunity to prevent such
disclosure.
6.    No Admission. This Release does not constitute an admission of liability
or wrongdoing of any kind by Holdings, the Company or any of their Affiliates.
7.    GNC Release.     In consideration of the Executive’s execution and
non-revocation of this Release, and for other good and valuable consideration,
receipt of which is hereby acknowledged, and subject to the execution, without
revocation by the Executive, of this Release in accordance with the terms of
this Release, effective as of the Release Effective Date, GNC agrees to and does
hereby irrevocably and unconditionally release, acquit and forever discharge the
Releasors with respect to and from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses of any kind whatsoever, known or unknown, matured or
unmatured, whether in law or equity and whether arising under federal, state or
local law, for, upon, or by reason of, any matter, course or thing whatsoever
from the beginning of the world until the date of execution of this Release
relating to the Executive’s employment with GNC and any of its Affiliates, as
applicable; provided, however, that nothing herein shall release the Executive
from: (a) the Executive’s obligations or restrictions applicable to the
Executive after the Separation Date arising under or referred to in the
Employment Agreement and/or the Plan (and the individual grant agreements
applicable to the Executive thereunder), or impair the right or ability of GNC
to enforce such obligations and/or restrictions in accordance with the terms
thereof; (b) claims against the Executive in response to claims by third parties
that are not Company Parties involving the Executive’s fraud or willful
malfeasance, and (c) claims in response to claims by third parties that are not
Company Parties for which the Executive would not be indemnified under
applicable law, any provisions of the Company’s, Holdings’, or any of its
Affiliates’ certificate of incorporation, bylaws, or other governing documents,
any contract, or any directors and officers liability insurance policies
maintained by or for the benefit of any of the foregoing.
8.    Heirs and Assigns. The terms of this Release shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns.
9.    Miscellaneous. This Release will be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without regard to the
principles of conflicts of law. If any provision of this Release is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions will be
enforced to the maximum extent possible. The parties acknowledge and agree that
this Release constitutes the complete understanding between the parties with
regard to the matters set

W/2377915v8
4

--------------------------------------------------------------------------------

EXECUTION COPY

forth herein and, except as otherwise set forth herein, supersede any and all
agreements, understandings, and discussions, whether written or oral, between
the parties. No other promises or agreements are binding unless in writing and
signed by each of the parties after the Release Effective Date (as defined
below).
10.    Knowing and Voluntary Waiver. The Executive acknowledges that he: (a) has
been afforded at least twenty-one (21) days to review this Release and the
opportunity to consult with legal counsel, and is signing this Release
knowingly, voluntarily and with his own free will, and with full understanding
of its terms and effects; (b) has had answered to his satisfaction any questions
he has asked with regard to the meaning and significance of all the terms and
conditions of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their legal counsel; (c)
voluntarily accepts the severance and other payments and benefits to which he is
entitled under this Release, for the purpose of making full and final settlement
of all Claims referred to in Section 4 of this Release and agreeing to abide by
the terms and conditions contained in this Release (including, without
limitation, the covenants referenced in Section 5 of this Release); (d) he also
understands that he has seven (7) days after his execution of this Release to
revoke this Release, and that this Release will not become effective, and he
will not be entitled to the Separation Benefits, if he exercises his right to
revoke his signature within seven (7) days of his execution of this Release; and
(e) he understands that such revocation must be delivered in writing as provided
in Section 11 below, in order for such revocation to be effective.
11.    Effective Time of Release. The Executive may accept this Release by
signing it and returning it to GNC as follows: General Nutrition Centers, Inc.,
300 Sixth Avenue, Pittsburgh, PA, 15222; Attention: General Counsel, within
twenty-one (21) days of his receipt of the same, which receipt occurred on
September 9, 2014. After executing this Release, the Executive will have seven
(7) days (the “Revocation Period”) to revoke this Release by indicating his
desire to do so in writing delivered to David Gruenstein at the address above
(or by electronic mail delivery in “pdf” form to: Gerald-Stubenhofer@gnc-hq.com
or by fax at (412) 338-8961 by no later than 5:00 p.m. EST on the seventh (7th)
day after the date the Executive signs this Release. The effective date of this
Release shall be the eighth (8th) day after the Executive signs this Release
(the “Release Effective Date”). If the last day of the Revocation Period falls
on a Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. If the Executive does not execute this
Release or exercises his right to revoke hereunder, (a) he shall forfeit his
right to receive any of the Separation Benefits, and to the extent such
Separation Benefits have already been provided, the Executive agrees that he
will immediately reimburse the Company for the amounts of such payments and
benefits and (b) this Release, including GNC’s release of claims set forth in
Section 7 of this Release, shall be immediately void and of no further force and
effect.
*    *    *    *    *    *
[REMAINDER OF PAGE INTENTIONALLY BANK.
SIGNATURES ARE ON THE FOLLOWING PAGE.]



W/2377915v8
5

--------------------------------------------------------------------------------

EXECUTION COPY

Signature Page to Separation Agreement and Mutual General Release and Waiver


IN WITNESS WHEREOF, the Executive has duly executed this Release on the date
indicated as follows:


DATED this 10th day of September, 2014, by:


 
EXECUTIVE: _/s/ Thomas Dowd______________
     Thomas Dowd






IN WITNESS WHEREOF, GNC has duly executed this Release, to be effective as of
the Release Effective Date.






GENERAL NUTRITION CENTERS, INC.
By: /s/ Michael G. Archbold    
Title: Chief Executive Officer   


GNC HOLDINGS, INC.
By: /s/ Michael G. Archbold    
Title: Chief Executive Officer   
 




W/2377915v8
6

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit A –
Separation Agreement and Mutual General Release and Waiver
Separation Benefits


Accrued Obligations: A lump sum payment equal to the sum of (x) any Base Salary
amount accrued in respect of the period of the Executive’s service with the
Company through the Separation Date, which remains unpaid on such date, plus (y)
any amount due under the applicable vacation policy of the Company in respect of
unused vacation days/paid time off accrued by the Executive, which remain unused
on the Separation Date, plus (z) reimbursement for all reasonable and necessary
expenses incurred pursuant to the policies referenced in Section 3.3 of the
Employment Agreement through the Separation Date. These “Accrued Obligations”
shall be paid in full on the Release Effective Date.
Severance Payment: The Company shall pay the Executive, (1) an amount equal to
$301,875.00, with such amount to be paid in accordance with the Company’s normal
payroll practices (the “installment payments”) and (2) a lump sum payment equal
to $215,625.00, with such amount to be paid on April 1, 2015. In accordance with
Section 4.3(c)(vii) of the Employment Agreement, all installment payments that
would otherwise have been paid between the Separation Date and the 60th day
following the Separation Date shall be paid in a lump sum on such 60th day
following the Separation Date, and thereafter any remaining installment payments
shall commence on the first regular payroll date following such 60th day through
the last regular payroll date occurring on or prior to April 1, 2015.


Reimbursement of COBRA Continuation Coverage (Health Insurance) Premiums:
Through September 1, 2015, the Company shall provide the Executive with the
payments set forth in Section 4.3(c)(v) of the Employment Agreement, subject to
and in accordance with the provisions thereof.


Attorney’s Fees: Promptly following the Release Effective Date, the Company
shall pay, or reimburse the Executive, for any legal fees and disbursements that
the Executive may have incurred in the negotiation of the Release, up to (in the
aggregate) $30,000.00.


Retention of Current Cellphone and Cellphone Number: The Company and the
Executive shall cooperate to transfer all rights to and in the Company cellphone
currently assigned to the Executive, including the cellphone number associated
therewith, to be effective upon the Release Effective Date; provided that, as of
the Separation Date, (1) the Company shall cease to have any obligations or
liability with respect to such cellphone and cellphone number, and any cellphone
or other services that are related to such cellphone number and (2) the
Executive shall have provided the cellphone to the Company’s technology group to
remove all Confidential Information contained in such cellphone.


*    *    *    *    *    *

W/2377915v8
    
1